753 N.W.2d 165 (2008)
RUSSELL PLASTERING COMPANY, Plaintiff-Counter-Defendant-Appellee,
v.
MICHIGAN CONSTRUCTION INDUSTRY MUTUAL INSURANCE COMPANY, Defendant, Counter-Plaintiff-Appellant, and
Chlystek & White Services, Inc., and Timothy Kuiper, Defendants.
Docket No. 136508. COA No. 274049.
Supreme Court of Michigan.
July 29, 2008.
The motion for immediate consideration is DENIED. On order of the Court, the *166 application for leave to appeal the April 22, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion for stay of trial court proceedings is DENIED as moot.